Citation Nr: 0715940	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-41 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1975 until 
February 1980 and from March 1982 until March 1985.  

There are VA treatment records which include diagnoses of 
PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran has stated that, in September 1976, while serving 
in Germany, he was in a motor vehicle accident in which the 
driver of the truck, Richard Brewer, was killed, and the 
veteran, himself, was pinned under the truck for a long 
period of time.  A September 1976 service medical record 
noted that the veteran was in an accident, and his personnel 
records confirm that he was in Germany in September 1976.   

Given that the veteran has provided a description of his in-
service stressor, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) to attempt to verify the claimed stressor.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the JSRRC or other 
appropriate entity and request them to research the 
claimed stressor.  Upon receipt of a response from 
the JSRRC, the RO should determine whether the 
received materials corroborate a claimed in-service 
stressor or stressors.

2.  If, and only if, a stressor is verified, the 
veteran should be scheduled for a VA psychiatric 
examination.  The claim's folder should be provided 
to and reviewed by the examiner.  The examiner 
should address whether the veteran suffers from 
PTSD and whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that PTSD is 
related to a verified stressor.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




